                           Case 4:19-cr-00218-KGB Document 28 Filed 05/28/19 Page 1 of 1
AO 442 (Rev. 01/09) Arrest Warrant



                                           UNITED STATES DISTRICT COURT                                                   u.s~!J;~gURT
                                                                         . ·
                                                              Eas t em D 1stnct  fA k                                 EASTERN DISTRICT ARKANSAS
                                                                                o r ansas
                                                                                                                              MAY 2 8 2019

                      United States of America
                                                                                                                ~A~ES W. McCOJi~FRK
                                                                                                                  y                    ,-......_::,
                                                                                                                                                      CLERK
                                  V.                                                           Case No.: 4:19CR00218-04 KGB~=:
                                                                                                                            ,._.(::,


                         Victor Thompson
                                                                                                                                            I
                                                                                                                                       t..,{J
                             Defendant
                                                                                                                                       ···o
                                                               ARREST WARRANT
To:       Any authorized law enforcement officer
          YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperson to be arrested)                                                            Victor Thompson
who is accused of an offense or violation based on the following document filed with the court:

[RJ Indictment            D Superseding Indictment                 •    Information           Osuperseding Information           Ocomplaint
D Probation Violation Petition                •    Supervised Release Violation Petition              Oviolation Notice Oorder of the Court

This offense is briefly described as follows: Felon in Possession of a Firearm, Possession with intent to distribute
marijuana, Possession of a firearm in furtherance of a drug-trafficking crime, as further explained in the attached
documents.




Date: May 9, 2019


City and state:         Little Rock, Arkansas                                                        JAMES W. MCCORMACK, CLERK
                                                                                                            Printed name and title

                                                                                 Return

      This warrant was received on (date)               5 ·   'LI- 1   °I   C,       , and the person was arrested on (date)         S- I 7- z.o, 'I
at (city and state)        l,   fl.    Al'll"'"-$'\.S


Date: - -~-Zl--li)I
           ~~~      '> - -


                                                                                                            Printed name and title
